Citation Nr: 1133269	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-18 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from August 1962 to May 1968, during the Vietnam Era.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2005 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at an RO hearing before a hearing officer in January 2007. A transcript of that hearing is associated with the claims files.

The Veteran's June 2007 Form 9 indicates that he is not contesting the issue of entitlement to special monthly compensation based on loss of use of a creative organ due to wounds to the scrotum. Thus, this issue is not a part of the current appeal.

In November 2008 and in July 2009, this matter was remanded for additional notice and development actions.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Prior to January 11, 2007, the Veteran's PTSD symptoms were productive of no more than occupational and social impairment with occasional decrease in work efficiency and periods of inability to perform occupational tasks.

3.  Since January 11, 2007, the Veteran's PTSD symptoms have been manifested, primarily, by evidence of suicidal ideation (and at times suicidal intent), chronic sleep impairment, intrusive thoughts and recollections, nightmares, irritability and anger, anxiety, hypervigilance, poor concentration, social isolation, panic attacks, "hearing things/voices," an inability to establish relationships, and occupational and social impairment with deficiencies in most areas, such as work school, family relations, judgment, thinking, or mood. 

4.  Manifestations of total and complete social and industrial incapacitation are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for PTSD, are not met prior to January 11, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2010).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for PTSD, are met as of January 11, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, May 2005 and November 2008 letters provided notice to the Veteran of the evidence and information needed to substantiate his claim for an increased rating for PTSD.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim.  
In addition, the November 2008 letter provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.
After issuance of the above letters, and proving the Veteran and his representative additional opportunity to respond, the RO readjudicated the issue on appeal in a February 2009 and an April 2011 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's VA medical records, private medical records, Vet Center records, and the reports of VA PTSD examinations.  Also of record and considered in connection with the appeal is the transcript of the January 2007 hearing before RO personnel, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual background

Treatment records from the Morgantown, West Virginia Vet Center dated from January 2001 to December 2006 reflect that the Veteran was seen for treatment of PTSD, moderate to severe.  The Veteran reported that he isolates himself and his only friend is his dog.  Suicidal/homicidal ideation was denied.  His affect was noted at times a flat and his mood depressed.  Sleep disturbances often noted.  It was noted that the Veteran is unable to report his true symptoms during VA examination due to residuals of stroke which has limited his ability to verbally communicate.  The Veteran has intrusive thoughts, avoids all reminders of trauma, is emotionally numb, has lost interest in activities he once enjoyed, has difficulty sleeping and hyper startle.  The Veteran is noted to have depression and anxiety, anger and irritability, and problems concentrating.  

A July 2004 VA medical records notes that the Veteran was assessed with anxiety.

A May 2005 VA PTSD examination report reflects that the Veteran has been divorced twice and lives alone.  He has intermittent contact with his children, but limited social contact outside of these family members.  Other social contacts include members of the local VFW, a few patrons at a local bar, and a therapy group.  The Veteran has been unemployed since suffering a stroke in 1992.   It was noted that the Veteran was prescribed medication for sleep difficulties.  On mental status examination, the Veteran presented with adequate grooming and hygiene.  He was fully oriented.  His affect was moderately restricted in both range and intensity.  The Veteran reported insomnia, marked by multiple nocturnal wakenings.  The medication he takes for sleep is somewhat helpful.  Thought processes appeared rational and focused.  He denied visual and auditory hallucinations.  Attention/concentration appeared to be mildly impaired.  The Veteran reported considerable impairment in recent memory, with remote memory grossly intact.  The Veteran acknowledged intermittent passive suicidal ideation within the past year, but denied current suicidal/homicidal ideation, intent, or plan.  The Veteran reported nightmares related to combat trauma, intrusive daytime memories two to three times per week. He avoids crowds of people, especially when not in a familiar environment.  He reported a hyper startle response and being "nervous", but did not endorse panic attack level symptomatology.  The diagnosis was PTSD, chronic, mild and a GAF of 70 was assigned.  The VA examiner noted that the current level of psychiatric symptomatology does not render the Veteran unemployable.  

In an August 2005 rating decision, the RO continued a 10 percent disability rating for PTSD. 

An August 2005 VA medical record reflects that the Veteran was found to be fully alert and oriented.  He denied suicidal/homicidal ideation.  He goes to the VFW everyday for social contact.  The Veteran has difficulty with memory.  He does not appear to be depressed or anxious.  Grooming is good.  He complained of difficulty sleeping due to nightmares.  He denied depression.  His mood was bright.  The diagnosis was PTSD and a of 65 was assigned.

In a January 2007 letter from the Vet Center, J.B. Bragg, MSW, LICSW, stated that the Veteran has received therapy at the Morgantown, West Virginia Vet Center, consistently since November 2003.  Mr. Bragg noted that due to the residuals from a stroke, the Veteran's speech is severely impaired.  Based on multiple sessions and testing of the Veteran, this summary was provided.  The Veteran reported daily intrusive thoughts and recollections of Vietnam several times a day, nightmares, episodes of irritability, poor concentration, and sleep difficulties as well as symptoms of avoidance.  He stated that reminders of Vietnam cause him physiological arousal and difficulty concentrating.  They also generate feeling of survivors guilty.  He avoids crowds, does not attend sporting events.  He has been increasingly isolating himself and his only significant interaction is with his immediate family and the group at the Vet Center.  He is detached from others, has a restricted range of affect and a strong sense of a foreshortened future.  He has significant problems falling asleep and staying asleep.  He reports episodes of irritability and anger.  He has thrown things and punched walls.  He has extremely poor concentration and often finds it hard to follow the topics in his group therapy sessions.  Associated feelings of depression are present.  He is obsessive about sleeping with a weapon near him at all times.  He reports that he remains hypervigilant and is easily startled by any loud unexpected noise.  He reports panic attacks three to five times per week.  The Veteran was administered psychological testing that indicates a moderate level of depression with risk of suicide being low.  It was noted that the Veteran has frequent suicidal ideation without plan or intent.  Mr. Bragg opined that there has clearly been an exacerbation of the Veteran's PTSD symptoms over the last five years.  The diagnosis was PTSD, chronic, moderate and major depression secondary to PTSD.  

The Veteran and his representative, on his behalf, provided testimony during a January 2007 RO hearing.  The representative set forth that the Veteran socially isolates himself and that the Veteran goes into the hills with his dog.  He has an ongoing continuous depressed mood.  Due to his stroke, he cannot communicate his symptoms with other people.  He suffers panic attacks, three times a week.  He is constantly suspicious and on guard.  He has poor impulse control and has a hard time establishing new friends.

During the January 11, 2007 RO hearing, the Veteran submitted a written document, that was discussed on the record during the hearing, in which he indicated that he has ongoing thoughts of suicide with plan (shooting self) once/twice per week or more.  He has nightmares approximately three times per week or more and intrusive thoughts two times a week.  He has poor memory, poor anger control and tends to be easily frustrated.  In addition, he indicated that he has social isolation, panic attacks two to three times per week, continuous depressed mood, suspiciousness, impaired impulse control, inability to establish and maintain effective relationships, bathes maybe once a week, and has problems around crowds and new situations.

In a May 2007 rating decision, the RO granted a higher 30 percent disability rating for PTSD, effective from January 5, 2005, the date of the Veteran's claim for an increased rating.  

In the Veteran's June 2007 substantive appeal, he requested that the Board grant him a 50 percent rating for his service-connected PTSD.  

A December 2007 VA medical record reflects that the Veteran was seen for and diagnosed with depression with suicidal ideation and plan, noting a history of PTSD.  There appeared to be a suicide note.  The Veteran was admitted to the VA hospital.  A suicide risk assessment was performed and the Veteran admitted that he had suicidal ideation with plan to shoot himself with a gun.  In the last two weeks the Veteran had thoughts that he would be better off dead and had a plan to drive his car off the road.  The Veteran was evaluated by a VA interdisciplinary team and it was noted that the Veteran reported a history of suicide attempt one year earlier when he held a shot gun to his head.  He no longer has guns in the home.  He admitted to having trouble falling and staying asleep.  He has nightmares of Vietnam.  He gets periods of nervousness and poor concentration.  He admits to seeing things out of the corner of his eye, hears sounds like in Vietnam.  Hears voice telling him to harm self.  This started one year ago when he held the gun to his head, he was hearing a voice telling him to do this.  The diagnosis was PTSD, and depression secondary to medical issues. 

A December 2007 VA evaluation by a psychologist reflects that the Veteran was being seen for the first time in VA's behavioral health.  He has one brother who he sees infrequently.  He has intrusive thoughts and nightmares related to his combat experience.  The Veteran has very limited social supports currently and reports spending most of his time alone.  The Veteran denied receiving any other psychotropic medications, aside from Alprazolem prescribed for sleep.  On mental status evaluation, the Veteran presented as relatively dysphoric.  He was tearful at times.  He experiences depressed and irritable mood and has been experiencing greater mood difficulties over the past few months.  He complained of insomnia.  The Veteran presented as quite suicidal.  The Veteran was oriented times three and appeared to be relatively intact despite his history of stroke.  The diagnosis was rule out PTSD, and a GAF of 40 was assigned.  

A January 2008 private psychological evaluation report from P. Saxman, Ph.D, reflects that due to a stroke the Veteran has great difficulty with speech and does his best to express himself.  The Veteran has many nightmares that wake him up.  The Veteran reported that since returning from Vietnam, his family told him that he was irritable, anxious, and angry.  He married twice and divorced twice.  He could not feel close to people in a relationship.  He could not feel close to his wife and family.  The Veteran has trouble sleeping and takes medications.  When he is depressed, he feels tired with low motivation.  He doesn't enjoy much.  He has insomnia and poor concentration.  He has suicidal thoughts.  The diagnosis was PTSD, major depression, moderate, and stroke.  The psychologist opined that it is likely that the stress and anxiety from the Veteran's PTSD contributed to his stroke and its severity.

VA medical records from March 2008 to December 2008 reflect that the Veteran was receiving treatment for his PTSD.  The Veteran complained of occasional low moods.  He denied being suicidal.  He denied being hopeless.  He seemed to be experiencing residual sort of PTSD-like symptoms, nothing that is interfering or disruptive.  The Veteran continues to have some cognitive impairment in the form of memory deficits and work finding difficulties.  The diagnosis included PTSD, with mainly residual symptoms.  

A January 2009 VA PTSD examination report reflects that the claims file was thoroughly reviewed by the examiner.  The Veteran has very limited social supports and spends the majority of his time either interacting with fellow Veterans at the American Legion or the Veterans of Foreign Wars local chapter, or spending his time alone.  He watches television and spends time in his garage, but is relatively sociality isolated.  The Veteran continues to experience suicidal ideation that is intermittent, but has not made suicide attempts since his last VA examination.  The Veteran's mental health appears to have deteriorated since the last VA examination with increased panic attacks (three times per month) as well as increased suicidal thoughts that led him to be hospitalized for five days in December 2007.  Since entering consistent care; however, the Veteran's symptoms of suicidality have been relatively stabilized with the use of medication and his sleep has improved.  

Mental status examination revealed that the Veteran's hygiene and appearance were adequate and appropriate.  The Veteran presented with anxious affects.  The Veteran was tearful at times.  He has dreams about trauma from Vietnam, once per week.  The Veteran's is now able to sleep relatively consistently from midnight until six in the morning with his medication.  He often wakes up groggy.  Despite taking these medicines, his mood continues to be depressed.  He has difficulties motivating himself and he tends to isolate, as he feels uncomfortable and anxious around other.  He shops for groceries, but notes that this is anxiety-provoking.  He does not talk about his experiences in Vietnam and tried to avoid remembering them.  He experiences periodic suicidal ideation, the last time was two weeks earlier.  The Veteran stated that he saw his grandson over the holidays and this brightened his spirits slightly and decreased his suicidal ideation.  He denied any current suicidal thoughts in the past week.  There was no overt indication of any memory loss for recent or remote events.  The Veteran's concentration was decreased.  He denied any auditory or visual hallucinations and there was no evidence of any formal thought disorder or psychotic process.  There was no impairment in thought processes.  He denied ever experiencing any homicidal ideation, intent or plan.  There was no inappropriate or reckless behavior noted and no obsessions or compulsions.  The Veteran's current insight and judgment appear to be fair.  The examiner opined that the Veteran's social isolation is directly related to his PTSD symptoms.  However, the Veteran's psychiatric symptoms do not appear to impact his ability to work, rather physical limitations from his stroke has left him disabled and unable to work.  The diagnosis was PTSD, chronic, moderate and a GAF of 60 was assigned. 

In a February 2009 letter, the Veteran stated that he does have a plan to kill himself.  

A March 2009 VA mental health notes reflects that the Veteran continues to have relatively moderate levels of depression, and he continues to experience rather moderate PTSD-like symptoms.  He has noted some improvement with the higher dose of Remeron, but continues to have some concerns regarding his emotions.   He denied being suicidal, homicidal, or hopeless.  His affect was relatively subdued and concerned, but it did brighten on a few occasions.  The diagnosis include PTSD, chronic and residual type.  

An April 2009 VA medical record reflects that the Veteran was brought in by a friend.  He reports that he told his friend yesterday that he was going to go into traffic and kill himself.  The Veteran reported that he was having flashbacks of Vietnam.  He was depressed and when asked about his thoughts of suicide, he puts his finger to his head as a gun.  He was admitted to inpatient.  

An April 2009 VA psychiatry note reflects that the Veteran reported that he lives alone with his dog.  He notes increasing difficulty with sleep both falling and staying asleep, increased nightmares, and struggling with loneliness.  He noted that he sometimes forgets to take his medication.  His affect was not particularly down or depressed though the Veteran stated he is depressed.  He was a little irritable when told he could not have his scooter on the unit.  He sometimes sees shadows on the floor and it's unclear if he hears things that are not present or he has hearing problems.  The diagnosis was PTSD, and a GAF of 40 was assigned.  

An additional April 2009 VA psychiatry note reflects that the Veteran was not sleeping well.  He no longer has suicidal ideation.  He likes being around other Veterans.  He was assessed with PTSD, depression secondary to medical condition (post-CVA) and a GAF of 59 was assigned.  

A May 2009 VA individual therapy record reflects that the Veteran was recently discharge from an acute inpatient psychiatric hospitalization at the Highland Drive VA.  He admits to some level of sadness, but denied consistent levels of depression or pervasive or persistent symptoms of major depression.  His affect was relatively subdued and concerned, but it did brighten at times  The diagnosis included PTSD, chronic, residual-type symptoms.  

A February 2011 VA mental health record reflects that this was the first visit since October 1009.  The Veteran presented with a long history of chronic emotional illness consistent with an anxiety disorder(PTSD) and a mood disorder, complicated by cognitive disorder in part by a history of stroke with significant expressive aphasia.  The Veteran reported doing relatively well with current emotional symptoms.  He continues to struggle with residual PTSD symptoms.  He affect was generally stable.  He denied suicidal/homicidal thinking or hopelessness.  The diagnosis included PTSD.  
  

III.  Analysis

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 30 percent rating is warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board has considered all the evidence of record in light of the criteria noted above, and finds that by resolving all reasonable doubt in favor of the Veteran, that his service- connected PTSD warrants a 70 percent disability rating, as of the date of the Veteran's personal hearing, January 11, 2007.

Prior to January 11, 2007, the Veteran's PTSD symptoms were productive of no more than occupational and social impairment with occasional decrease in work efficiency and periods of inability to perform occupational tasks.

In granting a 70 percent disability rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this regard, during this appeal period, the Veteran's PTSD symptoms were manifested, primarily, by: suicidal ideation (and at times suicidal intent), chronic sleep impairment, intrusive thoughts and recollections, nightmares, irritability and anger, anxiety,  hypervigilance, poor concentration, social isolation, panic attacks, "hearing things/voices," and an inability to establish relationships.  The Board finds that this symptomatology more nearly reflects occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships, the criteria for a 70 percent disability rating.

The reports of VA mental health records, private medical records, and VA examinations from May 2005 to April 2009 show GAF scores of 40-70.  This would appear to indicate less severe impairment than that associated with a 70 percent rating.  However, the Board reiterates, as noted above, that the GAF scores assigned in a case are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned). 38 C.F.R. § 4.126(a) (2010).

In this case, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment with deficiencies in most areas, including work, family relations, other social relations, mood and judgment, the level of impairment contemplated in the higher, 70 percent, rating for psychiatric disabilities, notwithstanding these GAF scores.  The Board finds that the related symptoms attributed to his PTSD as provided by the medical personnel are the most accurate reflection of the severity of the Veteran's PTSD for the appeal period in question.

While the medical evidence does not reflect such symptomatology as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan, supra.

Thus, although not all of the listed symptoms compatible with a 70 percent rating have been demonstrated in this case, the Board concludes that the type and degree of symptomatology contemplated for a 70 percent rating appear to be demonstrated as of January 11, 2007. Given this, and resolving all reasonable doubt in the Veteran's favor (see 38 C.F.R. §§ 3.102, 4.3), the Board finds that the criteria for a 70 percent rating for PTSD have been met.

The Board emphasizes, however, that the symptoms associated with the Veteran's PTSD do not meet the criteria for the maximum, 100 percent, rating.  As noted above, a 100 percent rating requires total occupational and social impairment due to certain symptoms; however, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD. Evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Collectively, the psychiatric symptoms shown do not support the assignment of the maximum, 100 percent, rating.

The Board notes that the Veteran has suffered a stroke with serious residual disabilities, which VA medical personnel have indicated makes it difficult to assess the actual severity of the Veteran's PTSD.  The Veteran is not service-connected for residuals of a stroke, and the Board points out that the Court has held that VA regulations require that, unless the symptoms and/or degree of impairment due to a Veteran's service-connected disability, here PTSD, can be distinguished from any other non service-connected  disorders, VA must consider all symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  The Board has therefore considered all symptoms to be attributable to the service connected PTSD. 

The Board has also considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). The Board also has taken into account the provisions of  38 C.F.R. § 4.16 (2010), which provides that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, That, if there is only one such disability, this disability shall be ratable at 60 percent or more. Here, the Veteran has not been able to work since suffering a stroke in 1992. Nevertheless, based on relevant symptomatology it cannot be concluded that the service-connected PTSD alone precludes him from securing or following a substantially gainful occupation.

Therefore, in light of all the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximates a 70 percent disability rating, but no higher.


ORDER

A rating greater than 70 percent for PTSD prior to January 11, 2007 is denied.

A 70 percent rating, but no higher, for PTSD, is granted, effective January 11, 2007, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


